Per Curiam,
The bill in this case was filed more than ten years ago. The plaintiff was not then engaged in laying a second or double track along the line of its railroad, nor does the bill aver a necessity for the occupancy of the land in controversy for that purpose. The learned judge of the court below held that no such necessity was alleged in the pleadings or made to appear in the evidence. He further held that the occupancy of the land was important to the defendants, in order to the proper exercise of their corporate powers and privileges, upon the facts as then presented.
We are nob disposed to disturb the decree resting on these conclusions further than to make the following modification:
The decree is modified by adding thereto the words “ without prejudice to the right of the plaintiff to renew its effort to enter, under the right of eminent domain, at such time as such entry shall be deemed necessary for the purpose of making a continuous double track through the city of Reading, upon so much land as may be necessary for the purpose.’’
As so modified the decree is affirmed.